Citation Nr: 1623706	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected right ear hearing loss (also recharacterized herein as "bilateral hearing loss"). 

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a skin disorder, claimed as a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
	
The Veteran testified before the undersigned in an April 2016 video conference Board hearing, the transcript of which is included in the record.

Subsequent to the issuance of the May 2014 Statement of the Case, the Veteran submitted additional evidence (January 2015 VA audiogram) for which a waiver of initial RO consideration was provided in April 2016.  See April 2016 statement from Veteran's representative.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) an increased rating for right ear hearing loss (now recharacterized as an increased rating for bilateral hearing loss); and (2) service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran was exposed to loud noises (acoustic trauma) during service.

2.  The Veteran has current sensorineural hearing loss in the left ear that meets the criteria for hearing loss disability for VA compensation purposes.

3.  The Veteran's left ear hearing loss is etiologically related to the in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  
38 U.S.C.A. §§ 1113, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for left ear hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for left ear hearing loss), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's sensorineural hearing loss is a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Left Ear Hearing Loss

As indicated above, the Veteran has already been granted service connection for right ear hearing loss and has been assigned a noncompensable rating.  During the December 2013 rating decision, the RO denied service connection for left ear hearing loss as the Veteran did not meet the criteria for hearing loss disability for VA compensation purposes.  

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The pertinent evidence includes an August 2013 VA examination.  At that time,  pure tone thresholds in the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
30
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.

Although the August 2013 VA examiner indicated that the Veteran did not have left ear sensorineural hearing loss that met the criteria for VA compensation purposes, the examiner stated that his right ear hearing loss was at least as likely as not related to service.  In support of this opinion, the examiner indicated that, while the effects of genetics, aging, and civilian noise exposure could not be ruled out as a contributing factor, the fact remained that the noise exposure reported and associated with the Veteran's DD Form 214 (Aircraft Organization Maintenance Officer) was detrimental to hearing and could cause changes in the hearing threshold over time.  

The Board finds that newly submitted evidence now shows that the Veteran has a currently diagnosed left ear hearing loss disability for VA compensation purposes.  Specifically, the Veteran underwent a VA audiological evaluation in January 2015 in connection with obtaining hearing aids through VA.  The January 2015 audiologic report shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
40
40
45
50

As the Veteran's auditory threshold in the 1000, 2000, 3000, and 4000 frequencies was 40 decibels or greater, the evidence now shows that the Veteran has a currently diagnosed left ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.

Further, since the August 2013 VA examiner specifically found that the Veteran's right ear hearing loss was at least as likely as not related to his in-service noise exposure, the Board finds that the examiner's opinion and rationale can now be applied to the Veteran's left ear sensorineural hearing loss.  As such, the Board finds that service connection for left ear hearing loss is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted. 


REMAND

Increased Rating for Hearing Loss

The Veteran contends that his right ear hearing loss is more severe than the noncompensable rating initially assigned.

The evidence includes a January 2015 VA audiological evaluation submitted by the Veteran.  The Veteran testified that he was administered this test in connection with his request for hearing aids.  The Board observes that while speech discrimination scores were provided, the test did not use the Maryland CNC test as required by 
38 C.F.R. § 4.85(a) (2015).  Rather, the audiologist indicted "other" when asked to indicate which test was used to determine speech recognition.   

Given that the only speech recognition testing that can be used to evaluate the Veteran's bilateral hearing loss is from the August 2013 VA audio examination, which is approximately three years old, a more contemporaneous examination is needed to ascertain the current severity of the Veteran's hearing loss.

Moreover, the rating criteria for hearing loss is highly dependent on whether one or both ears are service-connected for hearing loss.  See 38 C.F.R. § 4.85 (2015).  In light of the Board's grant of service connection for a left ear hearing loss disability, the Veteran's increased rating claim should properly be recharacterized as a claim for an increased rating for bilateral hearing loss. 

Therefore, the AOJ must implement and the Board's grant of service connection for a left ear hearing loss disability and reconsider the claim for an increased rating for bilateral hearing loss prior to appellate consideration.

Manlcion Issue (Skin Disorder)

In a December 2013 rating decision, the Board denied service connection for a skin rash.  In November 2014, the Veteran filed a notice of disagreement with the denial of service connection for a skin rash.  Accordingly, a Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner should also fully describe the functional effects of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.
2.  Issue a Statement of the Case on the issue of service connection for a skin disorder.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

3.  After completing any development deemed warranted, the issue for an increased rating for bilateral hearing loss should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


